Case 2:20-cv-03763-AB-SK Document 6 Filed 06/26/20 Pageiofi Page ID #12

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

JS-6
CIVIL MINUTES - GENERAL

Case No. CV 20-03763-AB (SK) Date June 26, 2020
Title Marlin Donnell Polk v. United States of America
Present: The Honorable Steve Kim, United States Magistrate Judge

Connie Chung n/a

Deputy Clerk Court Smart / Recorder

Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER RE VOLUNTARY DISMISSAL

Pursuant to the letter brief (ECF 5) filed on June 25, 2020 by Jelani Lindsey,
DFPD on behalf of Petitioner Marlin Donnell Polk, Petitioner agrees to withdraw and
requests dismissal of his Petition. Accordingly, the Petition is hereby DISMISSED
without prejudice.

IT ISSO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
